887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carol AMEND, Defendant-Appellant.
No. 88-6056.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1989.Decided:  Oct. 5, 1989.

Carol Amend, appellant pro se.
Joseph Roberts McCrorey (Office of the United States Attorney), for appellee.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Carol Amend appeals from the district court's order denying her "motion for return of property."    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Amend, CR No. 84-130 (D.S.C. July 1, 1988).  We dispense with oral argument because the facts and legal contentions are adquately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.